          Case 09-32824-rcj    Doc 3436     Entered 05/28/19 11:48:29     Page 1 of 3



 1

 2

 3

 4

 5

 6   Stacy Elledge Chiang, CPA/CFF, CIRA
     Squar, Milner, Peterson, Miranda & Williamson, LLP
 7   3655 Nobel Drive, Suite 300
     San Diego, CA 92122
 8   www.squarmilner.com
     Telephone: (858) 597-4100
 9   Facsimile: (858) 597-4111

10   Accountants to the Chapter 7 Trustee

11                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA
12
     In re                                           )   CASE NO. BK-S-09-32824-RCJ (Lead Case)
13                                                   )
     ASSET RESOLUTION, LLC,                          )   Jointly Administered with Case Nos.:
14                                                   )   BK-S-09-32831-RCJ; BK-S-09-32839-RCJ;
                          Debtor.                    )   BK-S-09-32843-RCJ; BK-S-09-32844-RCJ;
15                                                   )   BK-S-09-32846-RCJ; BK-S-09-32849-RCJ;
                                                     )   BK-S-09-32851-RCJ; BK-S-09-32853-RCJ;
16                                                   )   BK-S-09-32868-RCJ; BK-S-09-32873-RCJ;
                                                     )   BK-S-09-32875-RCJ; BK-S-09-32878-RCJ;
17                                                   )   BK-S-09-32880-RCJ; BK-S-09-32882-RCJ
                                                     )
18                                                   )   Chapter 7
     Affects:                                        )
19        All Debtors                                )   ORDER ON FIRST INTERIM
          Asset Resolution, LLC, 09-32824            )   APPLICATION OF SQUAR, MILNER,
20        Bundy 2.5 Million SPE, LLC, 09-32831       )   PETERSON, MIRANDA &
          Bundy Five Million SPE, LLC, 09-32839      )   WILLIAMSON, LLP FOR ALLOWANCE
21        CFP Anchor B SPE, LLC, 09-32843            )   OF COMPENSATION AND
          CFP Cornman Toltec SPE, LLC, 09-32844      )   REIMBURSEMENT OF EXPENSES AS
22        CFP Gess SPE LLC, 09-32846                 )   ACCOUNTANTS TO THE CHAPTER 7
          CFP Gramercy SPE, LLC, 09-32849            )   TRUSTEE
23                                                   )
          Fiesta Stoneridge, LLC, 09-32851
                                                     )
24        Fox Hills SPE, LLC, 09-32853
                                                     )
          HFAH Monaco SPE LLC, 09-32868
                                                     )
25        Huntsville SPE LLC, 09-32873               )
          Lake Helen Partners SPE LLC, 09-32875      )
26        Ocean Atlantic SPE LLC, 09-32878           )
          Shamrock SPE LLC, 09-32880                 )   Ctrm: RCJ - Courtroom 6
27        10-90 SPE, LLC, 09-32882                   )           Bruce R. Thompson Federal Building
                                                     )           400 S. Virginia Street
28                                                   )           Reno, NV 89501
                                                     )   Judge: Hon. Robert C. Jones
     399473-v1                                    -1-
           Case 09-32824-rcj        Doc 3436     Entered 05/28/19 11:48:29       Page 2 of 3



 1               The Fee Application of Squar, Milner, Peterson, Miranda & Williamson, LLP (“Squar

 2   Milner ”) for the period from August 10, 2011 through August 31, 2018 was filed on October 12,

 3   2018 as Docket No 3371. The Court having considered the Fee Application, its supporting papers,

 4   no opposition or other response to the Fee Application having been filed; notice appearing proper;

 5   and good cause appearing therefor,

 6               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 7               The fees and costs prayed for by Squar Milner for the period from August 10, 2011 through

 8   and including August 31, 2018, Chapter 7 fees in the amount of $174,517.00 and Chapter 7 costs of

 9   $529.09, are hereby allowed as reasonable compensation for actual, necessary services and expenses

10   within the meaning of 11 U.S.C. §330(a)(1).

11               The Trustee is authorized to pay $174,517.00 in allowed fees and $529.09 in allowed costs to

12   Squar Milner immediately from funds of the Debtors’ estates as set forth in the first interim fee

13   application.

14               IT IS SO ORDERED.
15                          28th day
                 Dated this ____ dayof
                                     of___________________,
                                        May, 2019.          2018.

16
                                                                        Honorablee Ro
                                                                                   Robert
                                                                                    obe
                                                                                      bert C. Jones
17   Respectfully Submitted By:
18   Squar, Milner, Peterson, Miranda & Williamson, LLP
19   By:                /s/ Stacy Elledge Chiang
                 Stacy Elledge Chiang
20               Accountants for Chapter 7 Trustee,
                 William A. Leonard, Jr.
21

22

23

24

25

26

27

28


     399473-v1                                           -2-
           Case 09-32824-rcj         Doc 3436      Entered 05/28/19 11:48:29          Page 3 of 3



 1                                      LOCAL RULE 9021 DECLARATION
 2               In accordance with LR 9021, the party submitting this document certifies that the order

 3   accurately reflects the Court’s ruling and that:

 4                   The court has waived the requirement set forth in LR 9021(b)(1).
 5                   No party appeared at the hearing or filed an objection to the motion.
 6                   I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
 7   and any unrepresented parties who appeared at the hearing, and each has approved or disapproved
 8   the order, or failed to respond, as indicated below [list each party and whether the party has
 9   approved, disapproved, or failed to respond to the document]:
10                   I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
11   with the motion pursuant to LR 9014(g), and that no party has objected to the form or content of the
12   order.
13               Dated this 13th day of November, 2018.
14

15   Squar, Milner, Peterson, Miranda & Williamson, LLP
16   By:                /s/ Stacy Elledge Chiang
                 Stacy Elledge Chiang
17               Accountants for Chapter 7 Trustee,
                 William A. Leonard, Jr.
18

19

20

21

22

23

24

25

26

27

28


     399473-v1                                             -3-
